Citation Nr: 1506857	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-27 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 2002 to December 2008.

This matter comes before the of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim of entitlement for service connection.

In January 2015, the Veteran testified at a hearing before the undersigned seated at the local RO.  A transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2012 VA examination report and August 2012 addendum, the VA examiner determined the Veteran's disability was not related to service and noted that there was "no interim data proximate to discharge from service."  At the January 2015 hearing, the Veteran reported receiving treatment for her lumbar disability in 2009 with ongoing symptoms.  The lack of medical treatment is not fatal to this claim.  As such, the VA examination was inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether her current lumbar spine disability is related to the disability in service.  The claims file should be made available to the examiner.  

The examiner should review the claims folder, to include all records of private treatment, and note such review in the examination report.

The examiner should state whether it is as likely as not (50 percent or greater probability) the Veteran's lumbar spine disability had its onset in active service, or is otherwise the result of the back injury documented in service or another disease or injury.  

The examiner must consider the Veteran's reports of symptoms and treatment since service.  The examiner is reminded that the lack of documentation in service treatment records is not a sufficient reason by itself for a negative opinion.  The examiner should also consider the Veteran's competent reports of in-service and post-service treatment.  Reasons must be provided for any opinions. 

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




